Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A and E, containing claims 1-4, 8-38, and 40-42, in the reply filed on July 18, 2022 is acknowledged. Claims 5-7, 39, and 43-61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, Group II and Group III and non-elected Species B-D, F and G, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 18, 2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The use of the term VELCRO®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM ,  ®  the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 22 contains the trademark/trade name VELCRO®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe at least one mechanical coupling and, accordingly, the identification/description is indefinite. The examiner suggests amending the claim to replace “Velcro” with the term, “hook and loop fastener”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9-20, 22, 24-27, 32-35, and 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miao et al. (EP 3275319 A1).
Regarding claim 1-3 and 34, Miao et al. discloses an electrically-heating cigarette smoking device having an electronic cigarette smoking function (hereinafter device) comprising an electronic vaporizer (8) (i.e. flavor element) that has a liquid storage cavity which may be filled with a liquid containing a volatile material to be vaporized that includes a flavoring substance (i.e. a flavor material includes a liquid) (Figs. 1-2, [0022]), wherein the electronic vaporizer (8) is configured to be attached to the shell (7) of the electrically-heated cigarette smoking device (i.e. electronic vaporizer) (Fig. 1-2); the liquid to be vaporized creates an aerosol, which is smoked by the smoker (i.e. inhalation by the user) after being mixed with the mainstream smoke of the electrically-heating cigarette (13) (i.e. a vapor element) and dilution wherein when the electronic vaporizer (8) and the electrically-heating cigarette holder (1) are arranged in parallel, the mainstream smoke (i.e. inhalable aerosol) generated by the heated electrically-heating cigarette (13) and the vaporized vapor generated by the electronic vaporizer (8) are smoked into the air flow passage (16) in the mouthpiece (15), or are first mixed before entering the air flow passage (16) in the mouthpiece (15) and then enter the air flow passage (16) in the mouthpiece (15) (Fig. 1-2, [0010]-[0012]) (i.e. flavor element contact portion configured to contact lips or mouth of the user), wherein the cigarette (13) is separate from the electronic vaporizer (8) vaporizable liquid containing the flavoring substance (Fig 1, [0012]) (i.e. the flavor provided via the flavor material is separate and thermally-isolated from the vaporizable substance). 

Regarding claims 4 and 14, Miao et al. discloses all the claim limitations as applied to claim 1.  Miao et al. further discloses the electrically-heating cigarette smokes the tobacco product by heating rather than  burning [0002], and that mainstream smoke refers to the smoke smoked from the smoking end of the cigarette rod (i.e. stick includes a tobacco plant material) when the cigarette is smoked, i.e. the portion capable of being smoked from the generated smoke [0012] and that when the mainstream smoke pass the wet environment containing the volatile material, the free (aprotic) nicotine  produced by the vaporization of the smoke particles [0022] (i.e. vaporizable substance of the cigarette rod includes tobacco and nicotine).

Regarding claim 9, Miao et al. discloses all the claim limitations as applied to claim 1.  Miao et al. further discloses that the electronic vaporizer (8) liquid to be vaporized is guided from an oil storage cotton (406) to a heating wire (405) through a glass fiber oil-guide rope (404), is heated and vaporized on the heating wire (405), forms a vapor in an air flow passage and then is mixed with mainstream smoke of an electrically heated cigarette entered from the bottom (411) of the air flow passage (410) (Fig. 4, [0033]) (i.e. flavor is delivered independent of the heat from the vapor element of the electronic vaporizer).

Regarding claims 10-12, and 15-16, Miao et al. discloses all the claim limitations as applied to claim 1.  Miao et al. further discloses the electronic vaporizer (8) is configured to attach to the device shell (7) (Figs. 1-2) (i.e. flavor element is configured  to attach to a housing), wherein the downstream of the center air flow passage (16) of electronic vaporizer (8) is connected to a mouthpiece (Fig. 2, [0039]) (i.e. attached to a portion or an integral portion of an output end of the electronic vaporizer and to the mouthpiece of the electronic vaporizer and forms an integral component of the electronic vaporizer).

Regarding claim 13, Miao et al. discloses all the claim limitations as applied to claim 1.  Miao et al. further discloses the electronic vaporizer (8) is attached to a cigarette (13) though the electrically-heated cigarette holder (1) in the shell (7) (Fig. 2, [0012], [0025]) (i.e. flavor element is configured to attach to a cigarette including the vaporizable substance).

Regarding claim 17, Miao et al. discloses all the claim limitations as applied to claim 1.  Miao et al. further discloses that the electronic vaporizer can be detachably connected to shell (7) (Figs. 1-2, [0025]) (i.e. a detachable accessory to a body of the electronic vaporizer body).

Regarding claim 18, Miao et al. discloses all the claim limitations as applied to claim 1.  Miao et al. further discloses a silicone sleeve (4) provided on the periphery of the air flow sensor switch (3) in the shell (7) (Figs. 1-2, [0027]) (i.e. a sleeve that fits over a portion of the electronic vaporizer).

Regarding claims 19 and 20, Miao et al. discloses all the claim limitations as applied to claim 1. Miao et al. further discloses the electronic vaporizer (8) attaches to the mouthpiece end of shell (7) (Figs. 1-2) (i.e. attach to a portion of a housing of the electronic vaporizer such that a portion of the flavor element extends proximally toward an output end of the electronic vaporizer). 

Regarding claim 22, Miao et al. discloses all the claim limitations as applied to claim 1.  Miao et al. further discloses the electronic vaporizer (8) comprises a threaded joint configured for attachment to the shell (7) (Fig.4, [0033]) (i.e. mechanical coupling).

Regarding claim 24, Miao et al. discloses all the claim limitations as applied to claim 1.  Miao et al. further discloses a top end receptacle of electronic vaporizer housing (409) (Fig. 4) configured to receive the top end cap (408) (i.e. mouthpiece).

Regarding claims 25, 33, and 42, Miao et al. discloses all the claim limitations as applied to claim 1.  Miao et al. further discloses the electronic vaporizer (8)  has a liquid storage cavity  (i.e. receptacle) for storing a liquid (i.e. flavor material) in an oil storage cotton (406) (Fig. 4, [0033], [0039]) (i.e. an insert which includes the flavor material wherein the flavor material is infused in a structure or material of the electronic vaporizer).

Regarding claim 26, Miao et al. discloses all the claim limitations as applied to claim 1.  Miao et al. further discloses a first cavity (i.e. a receptacle) in shell (7) to receive the electronic vaporizer (8) ([0019])(i.e. a pouch).  

Regarding claim 27, Miao et al. discloses all the claim limitations as applied to claim 1.  Miao et al. further discloses the electronic vaporizer (8), which contains a flavor substance as discussed above, attaches to the top end of the shell (7) (i.e. at least partially attaches to an output end) (Figs. 1-2).

Regarding claim 29, Miao et al. discloses all the claim limitations as applied to claim 1.  Miao et al. further discloses the electronic vaporizer (8) comprising a mouthpiece (15) (Fig. 2) (i.e. mouthpiece extension).

Regarding claim 30, Miao et al. discloses all the claim limitations as applied to claim 1.  Miao et al. further discloses the electronic vaporizer (8) is disposable (Fig. 4, [0039]) (i.e. single-use). 

Regarding claim 32, Miao et al. discloses all the claim limitations as applied to claim 1.  Miao et al. further discloses flavoring substances, such as mint, vanilla, fruit flavor substances (i.e. a candy) ([0032]).

Regarding claim 35, Miao et al. discloses all the claim limitations as applied to claim 1.  Miao et al. further discloses the flavoring substance may be the essence (i.e. aroma) and the flavor ([0023]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Miao et al. (EP 3275319 A1) as applied to Claim 1 above.
Regarding claim 8, Miao et al. discloses all the claim limitations set forth above. Miao et al. does not explicitly disclose wherein the flavor material includes at least one substance or formulation that does not contain nicotine or a cannabinoid.  However Miao et al. discloses a second embodiment wherein the flavor material includes an at least one substance or formulation that does not contain nicotine or a cannabinoid ([0022], “preferably, the liquid to be vaporized contains one or more of a flavoring substance, a drug extract, or a glycerol”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not include nicotine or a cannabinoid in the flavor element of Miao et al. which results in at least one substance or formulation in the flavor element that does not contain nicotine or a cannabinoid.

Claims 21 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over by Miao et al. (EP 3275319 A1) as applied to Claim 1 above, in view of Tucker et al. (US 2018/0352866 A1).
Regarding claim 21, Miao et al. discloses all the claim limitations set forth above.  Miao et al. does not explicitly disclose a flavor element further comprising a tape, film, sticker, or stamp that is configured to adhere to a portion of the electronic vaporizer, a mouthpiece, an output end, a pod, a heat stick, or a source of the vaporizable substance.
However, Tucker et al. teaches an electronic cigarette (60) comprising an aroma strip (89) (i.e.  film) adhered to an outer surface (91) (Fig. 10, [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the aroma strip as taught by Tucker et al. to the electronic vaporizer of Miao et al. to release an aroma when the smoking device is used and provide a pleasant smoking experience for the user.

Regarding claim 40, Miao et al. discloses all the claim limitations set forth above.  Miao et al. does not explicitly disclose wherein the flavor material includes an ethanol or alcohol.
However, Tucker et al. teaches an electronic cigarette (60) a vaporizable liquid may include ethanol and natural or artificial flavors [0060].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include ethanol at taught by Tucker et al. in the electronic vaporizer of Miao et al. which provides some alcohol the user while smoking the device. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over by Miao et al. (EP 3275319 A1) as applied to claim 22 above, in view of Tucker et al. (US 2018/0352866 A1).
Regarding claim 23, Miao et al. discloses all the claim limitations set forth above.  Miao et al. does not explicitly disclose at least one mechanical coupling further includes a release mechanism for uncoupling.
However, Tucker et al. teaches comprising two releasable lockable sections (Fig. 1, (70), (72), [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the lockable sections as taught by Tucker et al. in the smoking device of Miao et al. which will result in an electronic vaporizer unit that is removably attached for ease of replacement of the flavor element.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over by Miao et al. (EP 3275319 A1) as applied to claim 27 above, in view of Tucker et al. (US 2018/0352866 A1).
Regarding claim 28, Miao et al. discloses all the claim limitations set forth above.  Miao et al. does not explicitly disclose wherein the flavor material comprises at least one of a powder, a coating, a gel, a syrup, a paste, a sheet, or any combination thereof configured to adhere to the output end or the mouthpiece of the electronic vaporizer.  
However, Tucker et al. teaches an electronic cigarette (60) comprising an aroma strip (89) (i.e.  film) that can include a flavor aroma gel and is adhered to an outer surface (91)(i.e. output end) (Fig. 10, [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a strip comprising a flavor aroma gel as taught by Tucker et al. on the output end of the smoking device of Miao et al to allow a smoker to enjoy the fragrance of the aroma gel while using the smoking device.

Claims 31 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over by Miao et al. (EP 3275319 A1) as applied to claim 1 above, in view of Cameron (US2016/0331036 A1).
Regarding claim 31 Miao et al. discloses all the claim limitations set forth above.  Miao et al. does not explicitly disclose wherein the flavor element is a refillable device and the flavor material includes an anti-addiction, smoking cessation agent, an active pharmaceutical ingredient, a vitamin, a mineral, or any combination thereof.
However, Cameron teaches a vaporizer (200), such as an e-cigarette, comprising one or more fluid containers (210) (i.e. flavor element) configured to be refillable (Fig. 2, [0082]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention include a fluid container as taught by Cameron in the electronic vaporizer of Miao et al. which will result in replenishment capability of the flavor element when the vaporizable flavor element fluid is depleted due to smoking by the smoker.

Regarding claim 41 Miao et al. discloses all the claim limitations set forth above.  Miao et al. does not explicitly disclose wherein the flavor material includes an anti-addiction, smoking cessation agent, an active pharmaceutical ingredient, a vitamin, a mineral, or any combination thereof.
However, Cameron teaches a vaporizer device wherein a vaporizable material (e.g., a fluid) (i.e. flavor material) may include, for example, a flavor, nutrient, vitamin, herbal essence, chemical, inert carrier, pharmaceutical or medicine [0043].
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a vitamin in the vaporizable material as taught by Cameron in the electronic vaporizer of Miao et al. which provides the benefit of consuming a vitamin to the user of the smoking device.

Claims 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (EP 3275319 A1) as applied to claim 1 above, in view of Alfawaz et al. (US 2016/0157520 A1).
Regarding claims 36 and 38,  Miao et al. discloses all the claim limitations set forth above. Miao et al. does not explicitly disclose wherein the flavor material includes at least two flavors or flavor combinations wherein the flavor material comprises a natural or artificial sweetener, natural or artificial coloring, an effervescent ingredient, or any combination thereof.
However, Alfawaz et al. teaches a waterpipe arrangement that, in at least some configurations, is used with a water-based flavored vapor producing substance (160) (i.e. flavor material) which  comprises food flavoring substances (i.e. natural or artificial sweetener) and/or food color additive (i.e. natural or artificial coloring) [0057], and can include any desirable flavor or combination of flavors [0059] (i.e. any combination thereof).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a flavor material as taught by Alfawaz et al. in the flavor element of Miao et al. which results in a flavor element comprising a combination of flavors and a color that will result in an enjoyable smoking experience by the user.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (EP 3275319 A1) as applied to claim 1 above, in view of Mankikian (US2019/0116876 A1).
Miao et al. discloses all the claim limitations set forth above.  Miao et al. does not explicitly disclose wherein the flavor element is at least partially edible.
However, Mankikian teaches a hookah mouthpiece system for enhancing a flavor of smoking a hookah (12) comprising a flavor ring (26) (i.e. flavor element) wrapped around a tube (18) that is sucked on for smoking the hookah where the flavor ring (26) is positioned in a user’s mouth and the flavor ring (26) may be comprised of an edible material (Abs., Fig. 1, [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a flavor ring as taught by Mankikian on the mouthpiece end of the electronic vaporizer of Miao et al. which will enhance the flavor associated with smoking an electronic cigarette device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE KIRBY JORDAN whose telephone number is 571-272-5214. The examiner can normally be reached M-F 8AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONNIE KIRBY JORDAN/Examiner, Art Unit 1747                                                                                                                                                                                                     
/Michael J Felton/Primary Examiner, Art Unit 1747